Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 1 of 16 Pageid#: 2097




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

   BRIAN FARABEE,                                    )
                                                     )
           Plaintiff                                 ) Civil Action No. 7:16-CV-325
                                                     )
   v.                                                )
                                                     )
   HAROLD CLARKE, et al.,                            ) By: Michael F. Urbanski
                                                     ) Chief United States District Judge
           Defendants                                )

                                      MEMORANDUM OPINION

           Brian Farabee, a Virginia inmate proceeding pro se, brought this civil rights actions

   concerning treatment for his mental illness and conditions of confinement in several

   correctional institutions in this district between March 2016 and January 2017. Farabee’s

   claims mirror those he brought in the Eastern District of Virginia in Farabee v. Yaratha, 801

   F. App’x 97 (4th Cir. 2020), and in this court, Farabee v. Lee, No. 7:18cv425. In this case, as

   in each of those other cases, Farabee complains that he is not receiving Dialectical Behavior

   Treatment (“DBT”), and instead is forcibly medicated with antipsychotic drugs and kept in

   isolation. Defendants contend that Farabee is not a candidate for DBT, is housed to protect

   himself and others, and is medicated as medically necessary.

           In a memorandum opinion entered on January 12, 2018, 1 the court granted in part and

   denied in part defendant’s motion for summary judgment and directed the defendants to file

   another motion for summary judgment. Memorandum Opinion, ECF No. 99. Farabee



   1The allegations and legal framework of this case are fully outlined in the court’s earlier Memorandum
   Opinion. ECF No. 99.
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 2 of 16 Pageid#: 2098




   subsequently moved for a preliminary injunction, as to which Magistrate Judge Pamela M.

   Sargent recommended denial following a hearing. Report and Recommendation, ECF No.

   154. In a memorandum opinion entered on August 27, 2018, the court adopted Judge Sargent’s

   report and recommendation and overruled Farabee’s objections to the denial of a preliminary

   injunction. Memorandum Opinion, ECF No. 179. Defendants filed a supplemental motion

   for summary judgment and the magistrate judge filed a Report and Recommendation on

   March 15, 2019, recommending that summary judgment be entered for defendants on plaintiff

   Farabee’s claims. ECF No. 188. Farabee has filed objections to the report and this matter is

   now ripe for the court’s consideration. 2

                                                       I.

           A. Factual Background.

           The facts of this case are set forth at length in both the prior Memorandum Opinions

   and Reports and Recommendations issued in this case. In particular, the Report and

   Recommendation entered by the Magistrate Judge on March 15, 2019 exhaustively addressed

   the facts related to Farabee’s claims and need not be repeated here. See ECF No. 188.

           However, to summarize, Farabee suffers from mental illnesses, including Borderline

   Personality Disorder. In 1999 he was found not guilty by reason of insanity after setting a fire

   inside Eastern State Hospital in a suicide attempt. Farabee currently is incarcerated in the

   Virginia Department of Corrections (“VDOC”) for violation of the terms of probation

   following a 2000 conviction for malicious wounding while civilly committed in the custody of



   2In the meantime, the court addressed the same claims raised by Farabee in Farabee v. Lee, No. 7:18cv425.
   See Report and Recommendation, ECF NO. 86, and Memorandum Opinion, ECF No. 95.
                                                        2
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 3 of 16 Pageid#: 2099




   Virginia’s Department of Behavioral Health and Developmental Services. While incarcerated,

   Farabee was found guilty of committing another crime in 2004, and of violating the terms of

   his probation in 2015. Farabee currently is incarcerated in the VDOC based on his most recent

   conviction.

          Farabee’s allegations concern his period of incarceration at three southwest Virginia

   VDOC facilities in 2016. While at Wallens Ridge State Prison (“Wallens Ridge”), Farabee was

   placed in five-point restraints intermittently between March 22, 2016 and April 5, 2016 because

   of self-harming threats and behaviors. Staff at Wallens Ridge believed they were unable to

   treat Farabee because of his acts and threats of self-harm and his refusal of treatment. Staff

   sought and was granted permission by a state court to transfer Farabee to Marion Correctional

   Treatment Center (“MCTC”), VDOC’s psychiatric facility for adult male inmates, for “as

   needed” involuntary “medical and/or mental health care” for up to 180 days.

          Farabee alleges that while he was at Wallens Ridge, defendant Dr. Meredith Cary,

   VDOC Chief Psychiatrist, threatened to forcibly drug him even though he made clear to her

   that he did not want to be drugged. After he was transferred to MCTC, Farabee claims that

   Dr. Cary directed the nursing staff to forcibly medicate him and keep him in isolation. Farabee

   was forcibly injected with Haldol four times in April 2016 and with another narcotic

   tranquilizer one time in April 2016. Farabee alleges that the medication and isolation caused

   him severe side effects, including fear, humiliation, pain, soreness, bleeding, dry mouth,

   dizziness, tremors, an inability to sit still, blurred vision, muscle aches, and drowsiness.

          Farabee was transferred to Red Onion State Prison (“Red Onion”) on June 22, 2016,

   where he began refusing treatment, harming himself, and threatening to harm himself. He


                                                    3
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 4 of 16 Pageid#: 2100




   tried to open wounds by cutting and biting himself and threatened to purposefully infect the

   wounds.

          Farabee was transferred back to MCTC on September 23, 2016 for acute treatment to

   stabilize his behavior. He remained noncompliant with treatment at MCTC and was found

   guilty on several disciplinary charges while at MCTC.

          B. Procedural Background.

          Farabee filed a complaint in this matter on July 1, 2016 and filed a second amended

   complaint on February 9, 2017, alleging § 1983 causes of action against various VDOC

   employees. The causes of action stem from the mental health treatment he received while

   incarcerated in VDOC facilities. ECF No. 71. Defendants Harold W. Clarke, Director of the

   VDOC, A. David Robinson, VDOC Chief of Correctional Operations, Dr. Cary, Dr. James

   A. Lee, Chief Psychiatrist at MCTC, Eric Madsen, VDOC psychologist, and Dara Robichaux-

   Watson, Warden at MCTC, and VDOC filed a motion for summary judgment on April 7,

   2017 (ECF Nos. 76, 77).

          On January 12, 2018, the district court entered a memorandum opinion and order

   granting in part and denying in part the motion for summary judgment. ECF Nos. 99, 100.

   Farabee was allowed to proceed on (1) his due process and deliberate indifference claims

   regarding forced administration of antipsychotic drugs by defendants Cary and Lee; (2) his

   deliberate indifference claims against defendants Madsen, Cary, Lee, and Robichaux-Watson

   related to his placement in isolating conditions of confinement at Wallens Ridge, Red Onion,

   and MCTC; and (3) his retaliation claim against defendants Lee and Robichaux-Watson. Also,

   Farabee’s official capacity claims against Clarke and Robinson about the availability of


                                                 4
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 5 of 16 Pageid#: 2101




   treatments, programs, and activities for inmates previously deemed “not guilty by reason of

   insanity” remain pending. All the other claims brought by Farabee were dismissed. The order

   directed the parties to complete discovery and defendants were directed to file motions for

   summary judgment supported by affidavit(s) on the remaining claims.

           In her subsequently issued exhaustive Report and Recommendation, Judge Sargent

   recommended dismissal of Farabee’s remaining claims, finding no genuine issue of material

   fact that defendants were deliberately indifferent to Farabee’s serious mental health needs; no

   deliberate indifference to a serious risk of harm caused by Farabee’s conditions of

   confinement; no basis for the claim of retaliation and that defendants were entitled to qualified

   immunity.

                                                  II.

           A district court must review de novo any part of a report and recommendation to

   which a party properly objects. 28 U.S.C. § 636(b)(1)(C); Orpiano v. Johnson, 687 F.2d 44,

   47 (4th Cir. 1982). The district court’s reasoning does not need to be elaborate or lengthy, but

   it must provide a specific rationale that permits meaningful appellate review. See, e.g., United

   States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009). A party must object “with sufficient

   specificity so as reasonably to alert the district court of the true ground for the objection.”

   United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). The Fourth Circuit explained

   that:

               To conclude otherwise would defeat the purpose of requiring objections.
               We would be permitting a party to appeal any issue that was before the
               magistrate judge, regardless of the nature and scope of objections made to
               the magistrate judge’s report. Either the district court would then have to
               review every issue in the magistrate judge’s proposed findings and
               recommendations or courts of appeals would be required to review issues

                                                  5
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 6 of 16 Pageid#: 2102




              that the district court never considered. In either case, judicial resources
              would be wasted and the district court’s effectiveness based on help from
              magistrate judges would be undermined.

   Id.

          De novo review is not required “when a party makes general or conclusory objections

   that do not direct the court to a specific error in the magistrate judge’s proposed findings and

   recommendations.” Orpiano, 687 F.2d at 47. An objection that repeats arguments raised

   before a magistrate judge is deemed a general objection to the entire the report and

   recommendation, which is the same as a failure to object. Veney v. Astrue, 539 F. Supp. 2d

   841, 845 (W.D. Va. 2008). A district court is also not required to de novo review an issue to

   which no party properly objects. See, e.g., Thomas v. Arn, 474 U.S. 140, 149 (1985); Camby

   v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

          A district court reviews for clear error any part of a report and recommendation not

   properly objected to. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

   Cir. 2005). Clear error means that a court, after “reviewing . . . the entire evidence[,] is left

   with the definite and firm conviction that a mistake has been committed.” United States v.

   United States Gypsum Co., 333 U.S. 364, 395 (1948); see FTC v. Ross, 743 F.3d 886, 894 (4th

   Cir. 2014) (noting a factual finding based on the resolution of conflicting evidence is entitled

   to deference under the clear error standard).

                                                   III.

          A. Failure to Provide Dialectical Behavioral Treatment and Forced
             Medication Claims.

          Over the course of several lawsuits, Farabee has contended that he is constitutionally

   entitled to certain mental health treatment referred to as Dialectical Behavioral Treatment, or

                                                    6
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 7 of 16 Pageid#: 2103




   DBT, and that instead of receiving this treatment, he has been isolated, restrained and forcibly

   medicated with antipsychotic medications against his will. In this case, as to defendants VDOC

   Director Clarke, VDOC Chief of Correctional Operations Robinson or Warden Robichaux-

   Watson, the Report and Recommendation concluded that Farabee presented no evidence that

   they had any personal involvement in the treatment provided him. Each of these defendants

   provided statements that he or she made no decisions regarding Farabee’s medical or mental

   health treatment and/or relied on the medical and mental health professionals regarding

   appropriate treatment for inmates. As such, there was no basis for any liability against them.

   In his objection, Farabee provides no evidence that Clarke, Robinson and Watson had any

   involvement in his medical care or were deliberately indifferent to any serious medical needs.

   As such, these objections as to the dismissal of these defendants from claims concerning his

   medical care are OVERRULED.

          The claim against defendant Eric Madsen, Chief Psychologist for the VDOC, concerns

   Farabee’s housing assignments at Wallens Ridge and Red Onion state prisons. The Report and

   Recommendation concluded that each of these prisons had qualified mental health

   professionals on staff who were familiar with Farabee and were capable of addressing his

   treatment needs. In his objections, Farabee complains of Madsen’s involvement in

   transferring him to the Wallens Ridge and Red Onion facilities, raising conditions of

   confinement concerns involving solitary confinement and institutional safety, rather than

   medical claims. Because there is no evidence that defendant Madsen was deliberately

   indifferent to Farabee’s medical needs, or otherwise responsible for or any care or treatment

   of Farabee, his objection is OVERRULED.


                                                  7
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 8 of 16 Pageid#: 2104




          With regard to the claims against psychiatrists Cary and Lee, Farabee takes issue with

   his treatment, claiming that he has been denied DBT and was forcibly medicated with

   antipsychotic medications over his objections. The Report and Recommendation found it to

   be undisputed that both Drs. Cary and Lee ordered that Farabee be forcibly medicated.

   However, the Report and Recommendation also found it to be undisputed that Farabee suffers

   from borderline personality disorder and has a long history of harming himself while in VDOC

   custody. Dr. Cary stated that Farabee was forcibly medicated only when necessary to prevent

   his harming himself, and Dr. Lee stated that he had ordered the use of Haldol on Farabee on

   an as-needed basis for agitation and/or psychosis.

          On the issue of therapeutic choices and Farabee’s eligibility for DBT, this very same

   issue was decided by the court in a case raising the same claims. Memorandum Opinion, ECF

   No. 95, at 12-14, Farabee v. Lee, et al, No. 7:18cv425 (May 28, 2020). There the court stated:

                 With regard to Farabee’s objection to the Magistrate Judge’s
                 determination that DBT was “desirable treatment” and that his
                 failure to receive it was nothing more than a disagreement
                 between a patient and treatment provider, the court overrules
                 Farabee’s objection. DBT is a group therapy that emphasizes
                 behavioral skills training and teaching the patient skills to regulate
                 intense emotional states and diminish self-destructive behaviors.
                 To make effective use of DBT, patients need to demonstrate a
                 reasonable degree of motivation for change and a reasonable
                 degree of impulse control. Dr. J. Lee attests that Farabee did not
                 meet these prerequisites while housed in the acute care unit at
                 Marion. In support of his objection, Farabee argues that he
                 provided evidence of his “need for DBT” in the form of a letter
                 from Dr. Kevin McWilliams. However, Dr. McWilliams did not
                 opine that DBT was medically necessary for Farabee or that the
                 specific course of treatment provided by these defendants was
                 inappropriate. Instead, Dr. McWilliams stated that DBT is the
                 “treatment of choice” for borderline personality disorder, and
                 “especially for [patients] who willfully desire and are motivated
                 to pursue such treatment.” An inmate is not entitled to

                                                   8
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 9 of 16 Pageid#: 2105




                unqualified access to health care; the right to medical treatment
                is limited to that treatment which is medically necessary and not
                to “that which may be considered merely desirable.” Jasper v.
                Mullins, No. 7:07cv00497, 2007 U.S. Dist. LEXIS 82959, at *7,
                2007 WL 3339605, at *2 (W.D. Va. Nov. 8, 2007). To prove that
                medical care an inmate received violated his constitutional rights,
                the inmate must show that the defendants acted with “deliberate
                indifference to an inmate’s serious medical needs.” Jackson v.
                Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). “[O]fficials evince
                deliberate indifference by acting intentionally to delay or deny the
                prisoner access to adequate medical care or by ignoring an
                inmate’s known serious medical needs.” Sharpe v. S.C. Dep’t of
                Corr., 621 F. App’x 732, 733 (4th Cir. 2015). Deliberate
                indifference requires proof of intent beyond mere negligence,
                errors in judgment, inadvertent oversights, or disagreements
                between doctor and patient about the prisoner’s treatment plan.
                See Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Farabee has
                not demonstrated that DBT is medically necessary for his
                treatment, and, having reviewed relevant portions of the record
                de novo, the court agrees with the Magistrate Judge’s
                determination that while Farabee may disagree with the treatment
                prescribed, he has not shown that the defendants were
                deliberately indifferent to his serious medical needs by failing to
                provide him with DBT. Accordingly, the court will overrule
                Farabee’s objection and grant the defendants’ motion for
                summary judgment as to this claim.

   The same is true in this case. Indeed, as the Report and Recommendation related, both Drs.

   Cary and Lee stated that Farabee’s behavior and lack of stability were preventing him from

   participating in more programming and therapy options. Judge Sargent concluded:

                Based on the above evidence, I find that there is no genuine
                dispute of material fact and Madsen, Dr. Lee and Dr. Cary were
                not deliberately indifferent to Farabee’s serious mental health
                needs. There is no doubt that Farabee suffers from a serious
                mental illness. Nonetheless, Farabee has produced no medical
                evidence that his treatment while incarcerated has not been
                appropriate under the circumstances. While McWilliams and Dr.
                Torres recommend DBT to treat Farabee’s borderline personality
                disorder, neither has reviewed Dr. Lee’s or Dr. Cary’s actions.
                Nor has either rendered an opinion that Dr. Lee’s or Dr. Cary’s
                actions were inappropriate under the circumstances. As stated

                                                 9
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 10 of 16 Pageid#: 2106




                    above, a disagreement between an inmate and medical personnel
                    over treatment does not rise to the level of a constitutional claim.

   Report and Recommendation, ECF No. 188, at 93. In his objections, Farabee offers no

   evidence to dispute the medical judgment made by defendant physicians that DBT is not an

   appropriate treatment. As such, his objection regarding dismissal of this claim suggesting that

   DBT is constitutionally required is OVERRULED.

          Persons in state custody have a due process interest in not being forcibly given

   antipsychotic medication.       See Johnson v. Silvers, 742 F.2d 823, 825 (4th Cir. 1984);

   Washington v. Harper, 494 U.S. 210, 221-22 (1990). Indeed, as the Fourth Circuit recently

   observed while vacating dismissal of Farabee’s state habeas petition brought pursuant to 28

   U.S.C. § 2254,

                    Due process affords Farabee “a right to adequate food, shelter,
                    clothing, and medical care . . [and to] safety and freedom from
                    bodily restraint.” Youngberg v. Romeo, 457 U.S. 307, 315-18
                    (1982) (emphasis added). Neither involuntary commitment nor
                    “lawful confinement, even for penal purposes,” terminate these
                    rights. Id. at 315; see also Thomas S. v. Morrow, 781 F.2d 367,
                    374 (4 th Cir. 1986) (extending these rights to those sentenced to
                    non-institutional specialized adult foster care and group home
                    facilities). Under certain circumstances, a failure to meet these
                    rights “may comprise a due process . . . violation because the state
                    -imposed circumstance of confinement prevents such individuals
                    from helping themselves.” Davis v. Rennie, 264 F. 3d 86, 8 (1st
                    Cir. 2001).

   Farabee v. Clarke, 967 F.3d 380, 394 (4th Cir. 2020) (emphasis in original). To state a viable

   claim that he was unlawfully forcibly medicated, a plaintiff is generally required to show that

   the defendant acted without professional judgment. See Patten v. Nichols, 274 F.3d 829, 843-

   46 (4th Cir. 2001). On the issue of the claimed forced medication, and consistent with the

   Fourth Circuit’s ruling in Farabee v. Yaratha, 801 F. App’x 97 (4th Cir. 2020), Farabee has not

                                                    10
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 11 of 16 Pageid#: 2107




   met his burden of demonstrating that the defendants, in making the decision to administer

   antipsychotic medications to Farabee, “didn’t exercise professional judgment in administering

   the drugs.” Id. at 108. As such, at this time, Farabee has failed to meet his burden of proof

   that the medications were given outside the realm of professional judgment. However, as the

   court found in Farabee v. Lee, No. 7:18cv00425, the court will allow a brief period of

   additional discovery to see whether videotapes exist of the instances when Farabee was

   forcibly medicated against his will during the period covered by this lawsuit – March 2016 to

   January, 2017. If such videotapes exist, the defendants are directed to file them under seal and

   along with an authenticating affidavit for in camera review. If no videotapes exist of instances

   in which medication was administered to Farabee against his will during this period,

   defendants are directed to file an affidavit to that effect.

          In so doing, the court is deliberately mindful of the Fourth Circuit’s two recent panel

   decisions concerning Farabee. Considering the pleadings in Farabee v. Clarke, the Fourth

   Circuit noted Farabee’s “difficult relationship” with the VDOC. Id., 967 F.3d at 384. Indeed,

   the court noted that “[u]nder the circumstances here, Virginia, by committing Farabee,

   undertook the responsibility to provide him with adequate medical care but failed to do so,

   instead opting to incarcerate and reincarcerate him for the past two decades.” Id. at 394. At

   the same time, considering the evidence adduced at the bench trial in Farabee v. Yaratha,

   raising parallel allegations to those asserted herein, the Fourth Circuit affirmed the trial court’s

   judgment as to Farabee’s forced medication claims, noting Farabee’s failure to meet his burden

   of proving that his treating psychiatrists acted without professional judgment. Id., 801 F. App’x

   at 108. The same is true here. Absent evidence that these medications were administered


                                                   11
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 12 of 16 Pageid#: 2108




   without the exercise of professional judgment, Farabee’s forced medication claims are subject

   to dismissal. At this point, no evidence has been produced that these medications were

   administered in the absence of professional judgment by his treating psychiatrists. Farabee

   claims that the administration of his medication has been videotaped. Authorizing a brief

   period of discovery to ascertain whether videotape evidence exists concerning the

   administration of antipsychotic medications to Farabee is designed to get to the bottom of

   this question.

           Accordingly, the court agrees with and adopts the Report and Recommendation

   denying Farabee’s claim that he has been unconstitutionally excluded from DBT treatment.

   The court OVERRULES Farabee’s objections on the issue of access to DBT treatment. The

   court TAKES UNDER ADVISEMENT the issue concerning Farabee’s forced medication

   for a period of sixty (60) days. Further, because Farabee’s claims of forced medication are

   identical to those raised in Farabee v. Lee, No. 7:18cv425, that case and this case are

   CONSOLIDATED for all purposes. 3

           B. Conditions of Confinement Claims.

           Farabee complains as well about his conditions of confinement, asserting that being

   kept in segregation on safety precautions for lengthy periods of time violates the Eighth

   Amendment. In order to prevail on a claim of a violation of the Eighth Amendment, a

   prisoner “must show both (1) a serious deprivation of a basic human need; and (2) deliberate

   indifference to prison conditions on the part of prison officials.” In re Long Term Admin.


   3 In that regard, counsel for Farabee in No. 7:18cv425 have agreed to accept representation of Farabee in this
   case pending his approval. Given this development, unless impeded by the COVID-19 pandemic, Judge Sargent
   is asked to bring these related cases to resolution in the next few months.
                                                        12
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 13 of 16 Pageid#: 2109




   Segregation of Inmates Designated as Five Percenters, 174 F.3d 464, 471 (4th Cir. 1999)

   (quoting Strickler v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993). In contravention of Farabee’s

   claim, the Report and Recommendation noted that the evidence presented indicated that

   Farabee harmed himself when removed from segregation, rather than suffering an

   exacerbation of self-harm symptoms when isolated. Report and Recommendation, ECF No.

   188, at 95-96. The Report and Recommendation also concluded that there was no evidence

   that defendants recognized that Farabee’s conditions of confinement posed a substantial risk

   of serious harm. For example, Dr. Cary stated that restrictive housing was the only housing at

   MCTC that allowed staff to closely monitor an offender’s behavior to ensure that he did not

   have access to items that could be used for self-harm. Id. at 96. As the Report and

   Recommendation noted:

                 Dr. Lee stated that the goal of treating Farabee in segregation was
                 not to isolate him from others, but rather to safely manage his
                 disruptive and high-risk behavior. Dr. Lee also stated that, since
                 September 2016, Farabee’s treatment plan had focused on
                 providing him with a safe and secure environment where his
                 impulsive and aggressive behavior could be managed without
                 injury to himself or others. Dr. Lee stated that Farabee had never
                 exhibited that he was emotionally or behaviorally stable enough
                 to participate in group therapy. The psychologist Lee opined in
                 January 2018 that Farabee ‘has proven incapable of residing in a
                 non-mental health institution and requires constant restrictions
                 or other interventions to prevent self-harm.’ According to
                 Madsen’s affidavit, Farabee’s placements at MCTC, Wallens
                 Ridge and Red Onion, have been appropriate based on his
                 security level and history of self-injurious behavior. Warden
                 Watson has stated that Farabee has been held in restrictive
                 housing while at MCTC for mental health evaluation periods and
                 because of repeated acts of self-injurious behavior, threats of
                 harm to others, refusal to contract for his safety and consistent
                 disruptive behaviors.



                                                 13
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 14 of 16 Pageid#: 2110




   Id. at 96-97. Based on her exhaustive review of the evidence, Judge Sargent concluded that

   there was no genuine dispute of material fact on Farabee’s Eighth Amendment conditions of

   confinement claim and recommended dismissal.

          Farabee objects to the recommended dismissal of his Eighth Amendment claim. Again,

   however, he offers no evidence to suggest a genuine issue material fact exists. Rather, he

   simply disagrees with the conclusion reached by the magistrate judge. As the court noted on

   this issue in Farabee v. Lee, No. 7:18cv00425, at *12, Farabee suffers serious mental illness

   and “has a long history of self-harm, threatening to self-harm and aggression towards others.

   . . . The court . . . agrees with the Magistrate Judge’s determination that the other conditions,

   such as security restraints and single cell housing assignments, are necessary to protect Farabee

   and others from his own behavior. Based on this, the court cannot conclude that the

   defendants subjected Farabee to cruel and unusual living conditions.” Accordingly, the court

   OVERRULES Farabee’s objections on his conditions of confinement claim.

          C. Retaliation Claim.

          Farabee claims that he has been retaliated against for filing this lawsuit by being kept

   in segregation housing.     The Report and Recommendation found Farabee’s claims of

   retaliation to be unsupported, noting that “there is no genuine dispute that other substantial

   reasons existed for him to be in segregation housing.” Id. at 98. As such, Judge Sargent

   concluded that Farabee could not prove that he would not have been held in segregation but

   for the claimed retaliatory intent. Farabee objects to Judge Sargent’s conclusion, stating that

   there were instances in which he was released from isolation before the suit was filed when he

   never harmed himself and that Dr. Lee lied about when he learned of the filing of this lawsuit.


                                                  14
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 15 of 16 Pageid#: 2111




   Contrary to Farabee’s speculative assertion of retaliation, the documentary evidence in this

   case fully supports defendants’ position that Farabee’s housing location at MCTC, Red Onion,

   or Wallen’s Ridge, has been determined by his self-harming behavior. As there is no evidence

   beyond sheer speculation of retaliation, Farabee’s objection is OVERULED and the Report

   and Recommendation is fully adopted as to the retaliation claim.

          D. Programming Claim.

          Finally, Farabee claims that VDOC Director Clarke and Chief of Correctional

   Operations Robinson have denied him programming for persons previously determined to be

   found not guilty by reason of insanity. While Farabee previously was institutionalized for that

   reason, he now is confined in the VDOC for crimes he committed. As such, Farabee is eligible

   for mental health treatment just as any other VDOC inmate and has access to core Mental

   Health Services. See Aff. of D. Malone, VDOC Chief of Mental Health Services, ECF No.

   148-6. In his affidavit, Chief Malone catalogued the mental health services available to persons

   in VDOC custody and the VDOC Operating Procedures in place regarding the organization

   and administration of mental health services within the VDOC. Indeed, it is undisputed that

   Farabee has been transferred to MCTC for mental health treatment on repeated occasions and

   has received treatment. Although Farabee disagrees with the treatment options he has

   received, there is no basis for imputing respondeat superior liability on Director Clarke or

   Chief of Correctional Operations Robinson for the clinical decisions made regarding Farabee.

   As a result, defendants Clarke and Robinson are entitled to summary judgment on this claim.




                                                 15
Case 7:16-cv-00325-MFU-PMS Document 203 Filed 10/20/20 Page 16 of 16 Pageid#: 2112




                                                      IV.

           For these reasons, Judge Sargent’s exhaustive and well-considered Report and

   Recommendation is ADOPTED and Farabee’s claims are DISMISSED with one exception.

   The lone exception is that defendant Drs. Lee and Cary are DIRECTED to ascertain whether

   any videotapes exist of the claimed forced administration of antipsychotic medication to

   Farabee in 2016 and 2017 at MCTC, Red Onion or Wallens Ridge. If they exist, defendants

   are to provide them to the court within sixty (60) days for in camera review. 4 If no such

   videotapes exist, defendant Drs. Lee and Cary are DIRECTED to provide an affidavit to that

   effect. With this narrow caveat as to the sole remaining claim concerning forced medication,

   all of Farabee’s remaining claims are DISMISSED.

           An Order will be entered consistent with this opinion.



                                                         19thday of October, 2020
                                            ENTER: This ____
                                                                      Michael F. Urbanski
                                                                      Chief U.S. District Judge
                                                                      2020.10.19 17:04:10 -04'00'
                                            _________________________________
                                            Michael F. Urbanski
                                            Chief United States District Judge




   4Should counsel for Farabee in No. 7:18cv425 enter an appearance in this case, any videotape evidence
   produced will be provided to his counsel.
                                                       16
